State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: April 2, 2015                     516821
_________________________________

In the Matter of CODY D.,
   Alleged to be a Permanently
   Neglected Child.

ST. LAWRENCE COUNTY DEPARTMENT
   OF SOCIAL SERVICES,
                    Respondent;             MEMORANDUM AND ORDER

BRITTIANY F.,
                    Appellant.

(And Another Related Proceeding.)
_________________________________


Calendar Date:   February 11, 2015

Before:   McCarthy, J.P., Egan Jr., Devine and Clark, JJ.

                             __________


     John A. Cirando, Syracuse, for appellant.

      David D. Willer, St. Lawrence County Department of Social
Services, Canton, for respondent.

     Thomas B. Wheeler, Potsdam, attorney for the child.

                             __________


Clark, J.

      Appeal from an order of the Family Court of St. Lawrence
County (Morris, J.), entered February 4, 2013, which granted
petitioner's applications, in two proceedings pursuant to Social
Services Law § 384-b, to revoke a suspended judgment, and
terminated respondent's parental rights.
      Respondent is the mother of a child born in 1999. In
December 2010, and with respondent's consent, Family Court
                              -2-                516821

adjudged the child to be permanently neglected and issued a one-
year suspended judgment. When respondent failed to satisfy
certain conditions of the judgment, petitioner commenced the
instant proceedings to revoke the suspended judgment and
terminate respondent's parental rights. Following fact-finding
and dispositional hearings, Family Court revoked the suspended
judgment and terminated respondent's parental rights. Respondent
now appeals.

      We affirm. It is well settled that a suspended judgment
gives a parent who is found to have permanently neglected his or
her child "a brief grace period within which to become a fit
parent with whom the child can be safely reunited" (Matter of
Alexandria A. [Ann B.], 93 AD3d 1105, 1106 [2012], lv denied 19
NY3d 805 [2012] [internal quotation marks and citation omitted];
see Matter of Cole WW. [Amanda WW.], 106 AD3d 1408, 1409 [2013],
lvs denied 21 NY3d 864, 865 [2013]; Matter of Clifton ZZ.
[Latrice ZZ.], 75 AD3d 683, 683 [2010]). Where the parent's
failure to comply with the terms and conditions of a suspended
judgment is established by a preponderance of the evidence, such
judgment may be revoked and parental rights may be terminated
(see Matter of Alyssa C. [Steven C.], 93 AD3d 1111, 1112 [2012];
Matter of Gracie YY., 34 AD3d 1053, 1054 [2006]; Matter of Travis
A. [Daisy B.], 4 AD3d 632, 633-634 [2004], lv denied 2 NY3d 706
[2004]).

      The suspended judgment here required respondent to, among
other things, cooperate with preventive services, including
caseworker counseling, parenting services, homemaker services,
anger management counseling, family counseling and mental health
services. Upon our review of the record, we are satisfied that a
sound and substantial basis exists to support Family Court's
determination that respondent failed to abide by these terms (see
Matter of Cole WW. [Amanda WW.], 106 AD3d at 1409-1410; Matter of
Ronnie P. [Danielle Q.], 85 AD3d 1246, 1247 [2011]; Matter of
Krystal B. [Thomas B.], 77 AD3d 1110, 1110 [2010]; Matter of
Clifton ZZ. [Latrice ZZ.], 75 AD3d at 684; Matter of Elias QQ.
[Stephanie QQ.], 72 AD3d 1165, 1166-1167 [2010]). Specifically,
the proof at the fact-finding hearing demonstrates a pattern of
noncompliance by respondent in attending court-ordered services
and visits with the child during the period of suspended
                              -3-                  516821

judgment. This noncompliance and poor attendance further
resulted in respondent achieving scant progress in the
court-ordered programs. Most significantly, at the time that
petitioner commenced these proceedings, several months had passed
since respondent last had any contact with the child.

      However, "while respondent's 'failure to comply with the
terms and conditions of the suspended judgment does not compel
the termination of her parental rights, [it] is strong evidence
that termination is, in fact, in the best interests of the
[child]'" (Matter of Ronnie P. [Danielle Q.], 85 AD3d at 1247,
quoting Matter of Clifton ZZ. [Latrice ZZ.], 75 AD3d at 685).
The record here demonstrates that the child has been in
petitioner's custody since August 2008 and is now thriving in a
preadoptive foster home, while respondent has made little
progress toward overcoming her issues (see Matter of Abbigail EE.
[Elizabeth EE.], 106 AD3d 1205, 1207 [2013]). Thus, we agree
with Family Court that termination of respondent's parental
rights is in the best interests of the child. The remaining
arguments have been considered and are unavailing.

     McCarthy, J.P., Egan Jr. and Devine, JJ., concur.



     ORDERED that the order is affirmed, without costs.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court